
		111th CONGRESS
		1st Session
		H.R. 1037
		In the Senate of the United
	 States,
		
			October 7, 2009.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 1037) entitled An Act to direct the Secretary of Veterans Affairs
		to conduct a five-year pilot project to test the feasibility and advisability
		of expanding the scope of certain qualifying work-study activities under title
		38, United States Code., do pass with the following
		Strike out all
	 after the enacting clause and
	 insert:
				
					1.Short title; table of contents
						(a)Short titleThis Act may be cited as the
		  Veterans' Benefits Enhancement Act of
		  2009.
						(b)Table of contentsThe table of contents for this Act is as
		  follows:
							
								Sec. 1. Short title; table of
			 contents.
								Sec. 2. Reference to title 38, United States
			 Code.
								TITLE I—Insurance matters
								Sec. 101. Increase in amount of supplemental
			 insurance for totally disabled veterans.
								Sec. 102. Adjustment of coverage of dependents
			 under Servicemembers' Group Life Insurance.
								Sec. 103. Expansion of individuals qualifying
			 for retroactive benefits from traumatic injury protection coverage under
			 Servicemembers' Group Life Insurance.
								Sec. 104. Consideration of loss of dominant
			 hand in prescription of schedule of severity of traumatic injury under
			 Servicemembers' Group Life Insurance.
								Sec. 105. Enhancement of veterans' mortgage
			 life insurance.
								TITLE II—Compensation and pension
			 matters
								Sec. 201. Cost-of-living increase for temporary
			 dependency and indemnity compensation payable for surviving spouses with
			 dependent children under the age of 18.
								Sec. 202. Eligibility of veterans 65 years of
			 age or older for service pension for a period of war.
								Sec. 203. Clarification of additional
			 requirements for consideration to be afforded time, place, and circumstances of
			 service in determinations regarding service-connected disabilities.
								Sec. 204. Extension of reduced pension for
			 certain veterans covered by Medicaid plans for services furnished by nursing
			 facilities.
								Sec. 205. Enhancement of disability
			 compensation for certain disabled veterans with difficulties using prostheses
			 and disabled veterans in need of regular aid and attendance for residuals of
			 traumatic brain injury.
								Sec. 206. Commencement of period of payment of
			 original awards of compensation for veterans retired or separated from the
			 uniformed services for catastrophic disability.
								Sec. 207. Applicability of limitation to
			 pension payable to certain children of veterans of a period of war.
								Sec. 208. Payment of dependency and indemnity
			 compensation to survivors of former prisoners of war who died on or before
			 September 30, 1999.
								TITLE III—Readjustment and
			 related benefit matters
								Sec. 301. Repeal of limitation on number of
			 veterans enrolled in programs of independent living services and
			 assistance.
								Sec. 302. Eligibility of disabled veterans and
			 members of the Armed Forces with severe burn injuries for automobiles and
			 adaptive equipment.
								Sec. 303. Enhancement of automobile assistance
			 allowance for veterans.
								Sec. 304. Payment of unpaid balances of
			 Department of Veterans Affairs guaranteed loans.
								TITLE IV—Employment and
			 reemployment rights of members of the Uniformed Services
								Sec. 401. Waiver of sovereign immunity under
			 the 11th Amendment with respect to enforcement of USERRA.
								Sec. 402. Clarifying the definition of
			 successor in interest.
								Sec. 403. Clarifying that USERRA prohibits wage
			 discrimination against members of the Armed Forces.
								Sec. 404. Requirement that Federal agencies
			 provide notice to contractors of potential USERRA obligations.
								Sec. 405. Comptroller General of the United
			 States study on effectiveness of Federal programs of education and outreach on
			 employer obligations under USERRA.
								Sec. 406. Technical amendments.
								TITLE V—Burial and memorial matters
								Sec. 501. Increase in certain burial and
			 funeral benefits and plot allowances for veterans.
								TITLE VI—Other matters
								Sec. 601. National Academies review of best
			 treatments for Gulf War Illness.
								Sec. 602. Extension of National Academy of
			 Sciences reviews and evaluations regarding illness and service in Persian Gulf
			 War.
								Sec. 603. Extension of authority for regional
			 office in Republic of the Philippines.
								Sec. 604. Aggregate amount of educational
			 assistance available to individuals who receive both survivors' and dependents
			 educational assistance and other veterans and related educational
			 assistance.
								Sec. 605. Technical correction.
							
						2.Reference to title 38, United States
		  CodeExcept as otherwise
		  expressly provided, whenever in this Act an amendment or repeal is expressed in
		  terms of an amendment to, or repeal of, a section or other provision, the
		  reference shall be considered to be made to a section or other provision of
		  title 38, United States Code.
					IInsurance matters
						101.Increase in amount of supplemental
		  insurance for totally disabled veteransSection 1922A(a) is amended by striking
		  $20,000 and inserting $30,000.
						102.Adjustment of coverage of dependents under
		  Servicemembers' Group Life InsuranceClause (ii) of section 1968(a)(5)(B) is
		  amended to read as follows:
							
								(ii)(I)in the case of a member of the Ready
			 Reserve of a uniformed service who meets the qualifications set forth in
			 subparagraph (B) or (C) of section 1965(5) of this title, 120 days after
			 separation or release from such assignment; or
									(II)in the case of any other member of the
			 uniformed services, 120 days after the date of the member's separation or
			 release from the uniformed services;
			 or
									.
						103.Expansion of individuals qualifying for
		  retroactive benefits from traumatic injury protection coverage under
		  Servicemembers' Group Life Insurance
							(a)In generalParagraph (1) of section 501(b) of the
		  Veterans' Housing Opportunity and Benefits Improvement Act of 2006 (Public Law
		  109–233; 120 Stat. 414; 38 U.S.C. 1980A note) is amended by striking ,
		  if, as determined by the Secretary concerned, that loss was a direct result of
		  a traumatic injury incurred in the theater of operations for Operation Enduring
		  Freedom or Operation Iraqi Freedom.
							(b)Conforming amendmentThe heading of such section is amended by
		  striking in Operation
		  Enduring Freedom and Operation Iraqi Freedom.
							(c)Effective
		  dateThe amendments made by
		  this section shall take effect on October 1, 2010.
							104.Consideration of loss of dominant hand in
		  prescription of schedule of severity of traumatic injury under Servicemembers'
		  Group Life Insurance
							(a)In generalSection 1980A(d) is amended—
								(1)by striking Payments under
		  and inserting (1) Payments under; and
								(2)by adding at the end the following new
		  paragraph:
									
										(2)As the Secretary considers appropriate, the
			 schedule required by paragraph (1) may distinguish in specifying payments for
			 qualifying losses between the severity of a qualifying loss of a dominant hand
			 and a qualifying loss of a nondominant
			 hand.
										.
								(b)Payments for qualifying losses incurred
		  before date of enactment
								(1)In generalThe Secretary of Veterans Affairs shall
		  prescribe in regulations mechanisms for payments under section 1980A of title
		  38, United States Code, for qualifying losses incurred before the date of the
		  enactment of this Act by reason of the requirements of paragraph (2) of
		  subsection (d) of such section (as added by subsection (a)(2) of this
		  section).
								(2)Qualifying loss definedIn this subsection, the term
		  qualifying loss means—
									(A)a loss specified in the second sentence of
		  subsection (b)(1) of section 1980A of title 38, United States Code; and
									(B)any other loss specified by the Secretary
		  of Veterans Affairs pursuant to the first sentence of that subsection.
									105.Enhancement of veterans' mortgage life
		  insurance
							(a)In generalSection 2106(b) is amended by striking
		  $90,000 and inserting $150,000, or $200,000 after January
		  1, 2012,.
							(b)Effective
		  dateThe amendment made by
		  subsection (a) shall take effect on October 1, 2010.
							IICompensation and pension matters
						201.Cost-of-living increase for temporary
		  dependency and indemnity compensation payable for surviving spouses with
		  dependent children under the age of 18Section 1311(f) is amended—
							(1)in paragraph (1), by inserting (as
		  increased from time to time under paragraph (4)) after
		  $250;
							(2)by redesignating paragraph (4) as paragraph
		  (5); and
							(3)by inserting after paragraph (3) the
		  following new paragraph (4):
								
									(4)Whenever there is an increase in benefit
			 amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
			 seq.) as a result of a determination made under section 215(i) of such Act (42
			 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in
			 benefit amounts, increase the amount payable under paragraph (1), as such
			 amount was in effect immediately prior to the date of such increase in benefit
			 amounts, by the same percentage as the percentage by which such benefit amounts
			 are increased. Any increase in a dollar amount under this paragraph shall be
			 rounded down to the next lower whole dollar
			 amount.
									.
							202.Eligibility of veterans 65 years of age or
		  older for service pension for a period of war
							(a)In generalSection 1513 is amended—
								(1)in subsection (a), by striking by
		  section 1521 and all that follows and inserting by subsection
		  (b), (c), (f)(1), (f)(5), or (g) of that section, as the case may be and as
		  increased from time to time under section 5312 of this title.;
								(2)by redesignating subsection (b) as
		  subsection (c); and
								(3)by inserting after subsection (a) the
		  following new subsection (b):
									
										(b)The conditions in subsections (h) and (i)
			 of section 1521 of this title shall apply to determinations of income and
			 maximum payments of pension for purposes of this
			 section.
										.
								(b)ApplicabilityThe amendments made by this section shall
		  apply with respect to any claim for pension filed on or after the date of the
		  enactment of this Act.
							203.Clarification of additional requirements
		  for consideration to be afforded time, place, and circumstances of service in
		  determinations regarding service-connected disabilities
							(a)In generalSubsection (a) of section 1154 is amended
		  to read as follows:
								
									(a)The Secretary shall include in the
			 regulations pertaining to service-connection of disabilities the
			 following:
										(1)Provisions requiring that, in each case
			 where a veteran is seeking service-connection for any disability, due
			 consideration shall be given to the places, types, and circumstances of such
			 veteran's service as shown by—
											(A)such veteran's service record;
											(B)the official history of each organization
			 in which such veteran served;
											(C)such veteran's medical records; and
											(D)all pertinent medical and lay
			 evidence.
											(2)Provisions generally recognizing
			 circumstances in which lay evidence consistent with the place, conditions,
			 dangers, or hardships associated with particular military service does not
			 require confirmatory official documentary evidence in order to establish the
			 occurrence of an event or exposure during active military, naval, or air
			 service.
										(3)The provisions required by section 5 of the
			 Veterans' Dioxin and Radiation Exposure Compensation Standards Act (Public Law
			 98–542; 98 Stat.
			 2727).
										.
							(b)Regulations
								(1)In generalNot later than 210 days after the date of
		  the enactment of this Act, the Secretary of Veterans Affairs shall promulgate
		  regulations to implement section 1154(a)(2) of title 38, United States Code, as
		  added by subsection (a).
								(2)Interim regulationsIn the case that the Secretary is unable to
		  promulgate final regulations under paragraph (1) on or before the date that is
		  210 days after the date of the enactment of this Act, the Secretary shall
		  promulgate interim regulations on or before such date to be in effect until
		  such time as the Secretary promulgates final regulations.
								204.Extension of reduced pension for certain
		  veterans covered by Medicaid plans for services furnished by nursing
		  facilitiesSection 5503(d)(7)
		  is amended by striking September 30, 2011 and inserting
		  April 30, 2016.
						205.Enhancement of disability compensation for
		  certain disabled veterans with difficulties using prostheses and disabled
		  veterans in need of regular aid and attendance for residuals of traumatic brain
		  injury
							(a)Veterans Suffering Anatomical Loss of
		  Hands, Arms, or LegsSection
		  1114 is amended—
								(1)in subsection (m)—
									(A)by striking at a level, or with
		  complications, and inserting with factors; and
									(B)by striking at levels, or with
		  complications, and inserting with factors;
									(2)in subsection (n)—
									(A)by striking at levels, or with
		  complications, and inserting with factors;
									(B)by striking so near the hip as
		  to and inserting with factors that; and
									(C)by striking so near the shoulder and
		  hip as to and inserting with factors that; and
									(3)in subsection (o), by striking so
		  near the shoulder as to and inserting with factors
		  that.
								(b)Veterans with service-Connected
		  disabilities in need of regular aid and attendance for residuals of traumatic
		  brain injury
								(1)In generalSuch section is further amended—
									(A)in subsection (p), by striking the
		  semicolon at the end and inserting a period; and
									(B)by adding at the end the following new
		  subsection:
										
											(t)Subject to section 5503(c) of this title,
			 if any veteran, as the result of service-connected disability, is in need of
			 regular aid and attendance for the residuals of traumatic brain injury, is not
			 eligible for compensation under subsection (r)(2), and in the absence of such
			 regular aid and attendance would require hospitalization, nursing home care, or
			 other residential institutional care, the veteran shall be paid, in addition to
			 any other compensation under this section, a monthly aid and attendance
			 allowance equal to the rate described in subsection (r)(2), which for purposes
			 of section 1134 of this title shall be considered as additional compensation
			 payable for disability. An allowance authorized under this subsection shall be
			 paid in lieu of any allowance authorized by subsection
			 (r)(1).
											.
									(2)Conforming amendmentSection 5503(c) is amended by striking
		  in section 1114(r) and inserting in subsection (r) or (t)
		  of section 1114.
								(c)Effective
		  dateThe amendments made by
		  this section shall take effect on August 31, 2010.
							206.Commencement of period of payment of
		  original awards of compensation for veterans retired or separated from the
		  uniformed services for catastrophic disability
							(a)Commencement of period of
		  paymentSubsection (a) of
		  section 5111 is amended—
								(1)by inserting (1) after
		  (a);
								(2)in paragraph (1), as designated by
		  paragraph (1) of this subsection, by striking in subsection (c) of this
		  section and inserting in paragraph (2) of this subsection and
		  subsection (c); and
								(3)by adding at the end the following new
		  paragraph:
									
										(2)(A)In the case of a veteran who is retired or
			 separated from the active military, naval, or air service for a catastrophic
			 disability or disabilities, payment of monetary benefits based on an award of
			 compensation based on an original claim shall be made as of the date on which
			 such award becomes effective as provided under section 5110 of this title or
			 another applicable provision of law.
											(B)In this paragraph, the term
			 catastrophic disability, with respect to a veteran, means a
			 permanent, severely disabling injury, disorder, or disease that compromises the
			 ability of the veteran to carry out the activities of daily living to such a
			 degree that the veteran requires personal or mechanical assistance to leave
			 home or bed, or requires constant supervision to avoid physical harm to self or
			 others.
											.
								(b)Effective
		  dateThe amendments made by
		  subsection (a) shall take effect on the date of the enactment of this Act and
		  shall apply with respect to awards of compensation based on original claims
		  that become effective on or after that date.
							(c)Technical correction regarding waiver of
		  retired paySection 5305 is
		  amended by striking section 1414 and inserting sections
		  1212(d)(2) and 1414.
							207.Applicability of limitation to pension
		  payable to certain children of veterans of a period of warSection 5503(d)(5) is amended—
							(1)by inserting (A) after
		  (5); and
							(2)by adding at the end the following new
		  subparagraph:
								
									(B)The provisions of this subsection shall
			 apply with respect to a child entitled to pension under section 1542 of this
			 title in the same manner as they apply to a veteran having neither spouse nor
			 child.
									.
							208.Payment of dependency and indemnity
		  compensation to survivors of former prisoners of war who died on or before
		  September 30, 1999Section
		  1318(b)(3) is amended by striking who died after September 30,
		  1999,.
						IIIReadjustment and related benefit
		  matters
						301.Repeal of limitation on number of veterans
		  enrolled in programs of independent living services and assistance
							(a)In generalSection 3120 is amended—
								(1)by striking subsection (e); and
								(2)by redesignating subsection (f) as
		  subsection (e).
								(b)Conforming amendmentSubsection (a) of such section is amended
		  by striking described in subsection (f) and inserting
		  described in subsection (e).
							302.Eligibility of disabled veterans and
		  members of the Armed Forces with severe burn injuries for automobiles and
		  adaptive equipment
							(a)EligibilityParagraph (1) of section 3901 is
		  amended—
								(1)in subparagraph (A)—
									(A)in the matter preceding clause (i), by
		  striking in subclause (i), (ii), or (iii) below and inserting
		  in clause (i), (ii), (iii), or (iv) of this subparagraph;
		  and
									(B)by adding at the end the following new
		  clause:
										
											(iv)A severe burn injury (as determined
			 pursuant to regulations prescribed by the
			 Secretary).
											;
			 and
									(2)in subparagraph (B), by striking
		  subclause (i), (ii), or (iii) of clause (A) of this paragraph
		  and inserting clause (i), (ii), (iii), or (iv) of subparagraph
		  (A).
								(b)Stylistic amendmentsSuch section is further amended—
								(1)in the matter preceding paragraph (1), by
		  striking chapter— and inserting chapter:;
								(2)in paragraph (1)—
									(A)in the matter preceding subparagraph (A),
		  by striking means— and inserting means the
		  following:;
									(B)in subparagraph (A)—
										(i)in the matter preceding clause (i), by
		  striking any veteran and inserting Any
		  veteran;
										(ii)in clauses (i) and (ii), by striking the
		  semicolon at the end and inserting a period; and
										(iii)in clause (iii), by striking ;
		  or and inserting a period; and
										(C)in subparagraph (B), by striking any
		  member and inserting Any member.
									(c)Effective
		  dateThe amendments made by
		  this section shall take effect on October 1, 2010.
							303.Enhancement of automobile assistance
		  allowance for veterans
							(a)Increase in amount of
		  allowanceSubsection (a) of
		  section 3902 is amended by striking $11,000 and inserting
		  $22,500 (as adjusted from time to time under subsection
		  (e)).
							(b)Annual adjustmentSuch section is further amended by adding
		  at the end the following new subsection:
								
									(e)(1)Effective on October 1 of each year
			 (beginning in 2011), the Secretary shall increase the dollar amount in effect
			 under subsection (a) to an amount equal to 80 percent of the average retail
			 cost of new automobiles for the preceding calendar year.
										(2)The Secretary shall establish the method
			 for determining the average retail cost of new automobiles for purposes of this
			 subsection. The Secretary may use data developed in the private sector if the
			 Secretary determines the data is appropriate for purposes of this
			 subsection.
										.
							(c)Effective
		  dateThe amendments made by
		  this section shall take effect on October 1, 2010.
							304.Payment of unpaid balances of Department of
		  Veterans Affairs guaranteed loansSection 3732(a)(2) is amended—
							(1)by striking Before suit and
		  inserting (A) Before suit; and
							(2)by adding at the end the following new
		  subparagraph:
								
									(B)In the event that a housing loan guaranteed
			 under this chapter is modified under the authority provided under section
			 1322(b) of title 11, the Secretary may pay the holder of the obligation the
			 unpaid balance of the obligation due as of the date of the filing of the
			 petition under title 11 plus accrued interest, but only upon the assignment,
			 transfer, and delivery to the Secretary (in a form and manner satisfactory to
			 the Secretary) of all rights, interest, claims, evidence, and records with
			 respect to the housing
			 loan.
									.
							IVEmployment and reemployment rights of
		  members of the Uniformed Services
						401.Waiver of sovereign immunity under the 11th
		  Amendment with respect to enforcement of USERRA
							(a)In generalSection 4323 is amended—
								(1)in subsection (b) by striking paragraph (2)
		  and inserting the following new paragraph:
									
										(2)In the case of an action against a State
			 (as an employer) by a person, the action may be brought in the appropriate
			 district court of the United States or State court of competent
			 jurisdiction.
										;
								(2)by redesignating subsection (i) as
		  subsection (j); and
								(3)by inserting after subsection (h) the
		  following new subsection (i):
									
										(i)Waiver of State sovereign
			 immunity(1)A State’s receipt or use of Federal
			 financial assistance for any program or activity of a State shall constitute a
			 waiver of sovereign immunity, under the 11th amendment to the Constitution or
			 otherwise, to a suit brought by—
												(A)a person who is or was an employee in that
			 program or activity for the rights or benefits authorized the person by this
			 chapter;
												(B)a person applying to be such an employee in
			 that program or activity for the rights or benefits authorized the person by
			 this chapter; or
												(C)a person seeking reemployment as an
			 employee in that program or activity for the rights or benefits authorized the
			 person by this chapter.
												(2)In this subsection, the term program
			 or activity has the meaning given that term in section 309 of the
			 Age Discrimination Act of 1975 (42
			 U.S.C.
			 6107).
											.
								(b)ApplicationThe amendments made by subsection (a) shall
		  apply to—
								(1)any failure to comply with a provision of
		  or any violation of chapter 43 of title 38, United States Code, that occurs
		  before, on, or after the date of the enactment of this Act; and
								(2)all actions or complaints filed under such
		  chapter 43 that are commenced after the date of the enactment of this
		  Act.
								402.Clarifying the definition of
		  successor in interest
							(a)In generalSection 4303(4) is amended by adding at the
		  end the following new subparagraph:
								
									(D)(i)Whether the term successor in
			 interest applies with respect to an entity described in subparagraph (A)
			 for purposes of clause (iv) of such subparagraph shall be determined on a
			 case-by-case basis using a multi-factor test that considers the following
			 factors:
											(I)Substantial continuity of business
			 operations.
											(II)Use of the same or similar
			 facilities.
											(III)Continuity of work force.
											(IV)Similarity of jobs and working
			 conditions.
											(V)Similarity of supervisory personnel.
											(VI)Similarity of machinery, equipment, and
			 production methods.
											(VII)Similarity of products or services.
											(ii)The entity's lack of notice or awareness of
			 a potential or pending claim under this chapter at the time of a merger,
			 acquisition, or other form of succession shall not be considered when applying
			 the multi-factor test under clause
			 (i).
										.
							(b)ApplicationThe amendment made by subsection (a) shall
		  apply to—
								(1)any failure to comply with a provision of
		  or any violation of chapter 43 of title 38, United States Code, that occurs
		  before, on, or after the date of the enactment of this Act; and
								(2)all actions or complaints filed under such
		  chapter 43 that are pending on or after the date of the enactment of this
		  Act.
								403.Clarifying that USERRA prohibits wage
		  discrimination against members of the Armed Forces
							(a)In generalSection 4303(2) is amended by striking
		  other than and inserting including.
							(b)ApplicationThe amendment made by subsection (a) shall
		  apply to—
								(1)any failure to comply with a provision of
		  or any violation of chapter 43 of title 38, United States Code, that occurs
		  before, on, or after the date of the enactment of this Act; and
								(2)all actions or complaints filed under such
		  chapter 43 that are pending on or after the date of the enactment of this
		  Act.
								404.Requirement that Federal agencies provide
		  notice to contractors of potential USERRA obligations
							(a)Civilian agenciesThe Federal Property and Administrative
		  Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by adding at the end
		  the following new section:
								
									318.Notice to contractors of potential
			 obligations relating to employment and reemployment of members of the Armed
			 ForcesEach contract for the
			 procurement of property or services that is entered into by the head of an
			 executive agency shall include a notice to the contractor that the contractor
			 may have obligations under chapter 43 of title 38, United States
			 Code.
									.
							(b)Armed Forces
								(1)In generalChapter 137 of title 10, United States
		  Code, is amended by adding at the end the following new section:
									
										2334.Notice to contractors of potential
			 obligations relating to employment and reemployment of members of the armed
			 forcesEach contract for the
			 procurement of property or services that is entered into by the head of an
			 executive agency shall include a notice to the contractor that the contractor
			 may have obligations under chapter 43 of title
			 38.
										.
								(2)Clerical amendmentThe table of sections for such chapter is
		  amended by adding at the end the following new item:
									
										
											2334. Notice to contractors of potential
			 obligations relating to employment and reemployment of members of the armed
			 forces.
										
										.
								405.Comptroller General of the United States
		  study on effectiveness of Federal programs of education and outreach on
		  employer obligations under USERRA
							(a)Study
		  requiredThe Comptroller
		  General of the United States shall conduct a study on the effectiveness of
		  Federal programs of education and outreach on employer obligations under
		  chapter 43 of title 38, United States Code.
							(b)Contents of studyIn carrying out the study required by
		  subsection (a), the Comptroller General shall—
								(1)assess current practices and procedures of
		  Federal agencies for educating employers about their obligations under chapter
		  43 of title 38, United States Code;
								(2)identify best practices for bringing the
		  employment practices of small businesses into compliance with such
		  chapter;
								(3)determine whether the Employer Support for
		  the Guard and Reserve, the Small Business Administration, or other agencies
		  could collaborate to develop a program to educate employers regarding their
		  obligations under such chapter; and
								(4)determine the effect on recruitment and
		  retention in the National Guard and Reserves of the failure of employers to
		  meet their reemployment obligations under such chapter.
								(c)Report to CongressNot later than June 30, 2010, the
		  Comptroller General shall submit to Congress a report on the study conducted
		  under subsection (a), including the following:
								(1)The findings of the Comptroller General
		  with respect to such study.
								(2)The recommendations of the Comptroller
		  General for the improvement of education and outreach for employers with
		  respect to their obligations under chapter 43 of title 38, United States
		  Code.
								406.Technical amendments
							(a)Amendment to Congressional Accountability
		  Act of 1995Section 206(b) of
		  the Congressional Accountability Act of 1995 (2 U.S.C. 1316(b)) is amended by
		  striking under paragraphs (1), (2)(A), and (3) of section 4323(c) of
		  title 38, United States Code and inserting under section 4323(d)
		  of title 38, United States Code.
							(b)Amendment to section 416 of title 3, United
		  States CodeSection 416(b) of
		  title 3, United States Code, is amended by striking under paragraphs (1)
		  and (2)(A) of section 4323(c) of title 38 and inserting under
		  section 4323(d) of title 38.
							(c)Amendment to section 4324 of title 38,
		  United States CodeSection
		  4324(b)(4) of title 38, United States Code, is amended by inserting before the
		  period the following: declining to initiate an action and represent the
		  person before the Merit Systems Protection Board.
							VBurial and memorial matters
						501.Increase in certain burial and funeral
		  benefits and plot allowances for veterans
							(a)Increase in burial and funeral expenses for
		  deaths in Department facilitiesSection 2303(a)(1)(A) is amended
		  by striking $300 and inserting $745 (as increased from
		  time to time under subsection (c)).
							(b)Increase in amount of
		  plot allowancesSection 2303(b) is amended by striking
		  $300 each place it appears and inserting $745 (as
		  increased from time to time under subsection (c)).
							(c)Annual
		  adjustmentSection 2303 is amended by adding at the end the
		  following new subsection:
								
									(c)With respect to any
			 fiscal year, the Secretary shall provide a percentage increase (rounded to the
			 nearest dollar) in the burial and funeral expenses under subsection (a) and in
			 the plot allowance under subsection (b), equal to the percentage by
			 which—
										(1)the Consumer Price Index
			 (all items, United States city average) for the 12-month period ending on the
			 June 30 preceding the beginning of the fiscal year for which the increase is
			 made, exceeds
										(2)the Consumer Price Index
			 for the 12-month period preceding the 12-month period described in paragraph
			 (1).
										.
							(d)Effective date
								(1)In
		  generalExcept as provided in paragraph (2), the amendments made
		  by this section shall apply with respect to deaths occurring on or after
		  October 1, 2010.
								(2)Prohibition on
		  cost-of-living adjustment for fiscal year 2011No adjustments
		  shall be made under section 2303(c) of title 38, United States Code, as added
		  by subsection (c), for fiscal year 2011.
								VIOther matters
						601.National Academies review of best
		  treatments for Gulf War Illness
							(a)In generalThe Secretary of Veterans Affairs shall
		  enter into a contract with the Institute of Medicine of the National Academies
		  to conduct a comprehensive review of the best treatments for Gulf War
		  Illness.
							(b)Group of medical
		  professionalsIn conducting
		  the study required under subsection (a), the Institute of Medicine shall
		  convene a group of medical professionals who are experienced in treating
		  individuals diagnosed with Gulf War illness as follows:
								(1)Members of the Armed Forces who served
		  during the Persian Gulf War in the Southwest Asia theater of operations.
								(2)Members of the Armed Forces who served in
		  the Post 9/11 Global Operations theaters.
								(c)ReportsThe contract required by subsection (a)
		  shall require the Institute of Medicine to submit to the Secretary and to the
		  appropriate committees of Congress a report on the review required under
		  subsection (a) not later than December 31, 2011. The final report shall include
		  such recommendations for legislative or administrative action as the Institute
		  considers appropriate in light of the results of the review.
							(d)FundingThe Secretary shall provide the Institute
		  of Medicine with such funds as are necessary to ensure the timely completion of
		  the review required under subsection (a).
							(e)DefinitionsIn this section:
								(1)Appropriate committees of
		  CongressThe term
		  appropriate committees of Congress means—
									(A)the Committee on Veterans' Affairs of the
		  Senate; and
									(B)the Committee on Veterans' Affairs of the
		  House of Representatives.
									(2)Gulf War IllnessThe term Gulf War Illness
		  means a medically unexplained chronic multisymptom illness, such as chronic
		  fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that is defined
		  by a cluster of signs or symptoms relating to service in the Persian Gulf War
		  or Post 9/11 Global Operations theaters.
								(3)Persian Gulf WarThe term Persian Gulf War has
		  the meaning given that term in section 101(33) of title 38, United States
		  Code.
								(4)Post 9/11 Global Operations
		  theatersThe term Post
		  9/11 Global Operations theaters means Afghanistan, Iraq, or any other
		  theater in which the Global War on Terrorism Expeditionary Medal is awarded for
		  service.
								602.Extension of National Academy of Sciences
		  reviews and evaluations regarding illness and service in Persian Gulf
		  War
							(a)Review and evaluation of toxic drugs and
		  illnesses associated with Persian Gulf WarSection 1603(j) of the Persian Gulf War
		  Veterans Act of 1998 (38 U.S.C. 1117 note) is amended by striking
		  October 1, 2010 and inserting October 1,
		  2015.
							(b)Review and evaluation of available evidence
		  regarding illness and service in Persian Gulf War
								(1)In generalSection 101(j) of the Veterans Programs
		  Enhancement Act of 1998 (Public Law 105–368; 112 Stat. 3321) is amended by
		  striking 11 years after and all that follows through
		  under subsection (b) and inserting on October 1,
		  2018.
								(2)Conforming amendmentSection 1604 of the Persian Gulf War
		  Veterans Act of 1998 (Public Law 105–277; 38 U.S.C. 1117 note) is
		  repealed.
								603.Extension of authority for regional office
		  in Republic of the PhilippinesSection 315(b) is amended by striking
		  December 31, 2009 and inserting December 31,
		  2011.
						604.Aggregate amount of educational assistance
		  available to individuals who receive both survivors' and dependents educational
		  assistance and other veterans and related educational assistance
							(a)Aggregate amount availableSection 3695 is amended—
								(1)in subsection (a)(4), by striking
		  35,; and
								(2)by adding at the end the following new
		  subsection:
									
										(c)The aggregate period for which any person
			 may receive assistance under chapter 35 of this title, on the one hand, and any
			 of the provisions of law referred to in subsection (a), on the other hand, may
			 not exceed 81 months (or the part-time equivalent
			 thereof).
										.
								(b)ApplicabilityThe amendment made by subsection (a) shall
		  take effect on October 1, 2010, and shall not operate to revive any entitlement
		  to assistance under chapter 35 of title 38, United States Code, or the
		  provisions of law referred to in section 3695(a) of such title, as in effect on
		  the day before such date, that was terminated by reason of the operation of
		  section 3695(a) of such title, as so in effect, before such date.
							(c)Revival of entitlement reduced by prior
		  utilization of chapter 35 assistance
								(1)In generalSubject to paragraph (2), in the case of an
		  individual whose period of entitlement to assistance under a provision of law
		  referred to in section 3695(a) of title 38, United States Code (other than
		  chapter 35 of such title), as in effect on September 30, 2010, was reduced
		  under such section 3695(a), as so in effect, by reason of the utilization of
		  entitlement to assistance under chapter 35 of such title before October 1,
		  2010, the period of entitlement to assistance of such individual under such
		  provision shall be determined without regard to any entitlement so utilized by
		  the individual under chapter 35 of such title.
								(2)LimitationThe maximum period of entitlement to
		  assistance of an individual under paragraph (1) may not exceed 81
		  months.
								605.Technical correctionSection 5503(c) is amended by striking
		  veterans' and inserting veteran's.
						
	
		
			
			Secretary
		
	
	
	